DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA  as discussed in the previous office action.
Response to Amendment
Applicant's response submitted 13 May 2022 has been received, & its contents have been carefully considered.  The Examiner wishes to thank the Applicant(s) for the response to the Examiner's action.  As a result of the Applicant's response, Claims 1, 3 & 4 are pending for review.
Claim Rejections
Note:	The prior art relied upon in the following office action is as follows:
-
Daughirda, US #3,685,542
[Daughirda ('542)]

-
Martian et al., US #2014/0216437
[Martian ('437)]

-
McHugh, US #2007/0023084
[McHugh ('084)]

-
Mercier, Sr., US #10,690,356
[Mercier ('356)]


Claim Rejections Under 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section § 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1 & 3 are rejected under 35 U.S.C. § 103 as being unpatentable over McHugh ('084) in view of Martian ('437) & with reference to Mercier ('356).
In Re Claim 1, McHugh ('084) discloses: A heating system (Fig. 1, 3-5), comprising:
a heat source machine which heats a heat medium (At least Para. 1, 2, 9, etc.: The invention is a fluid distribution system for a hydronic heating & cooling system, which would of necessity require a heat source, as reference by the boiler / Heat Source #1205 of Mercier ('356));
a plurality of heating terminals which performs a heating using a heat of the heat medium (Heat Exchangers #110, 120, 130, 140);
a plurality of circulation components of the heat medium disposed corresponding to the plurality of heating terminals respectively (See below);
a circulation circuit which is branched into a plurality of heating passages (Circuit comprising Piping #1 & 35 that branch into heating passages comprises Piping $11-14, 31-34), wherein each of the plurality of heating passages has one of the plurality of heating terminals (Each branch circuit includes one of Heat Exchangers #110, 120, 130 & 140) and one of the plurality of circulation components corresponding to the one of the plurality of heating terminals; and
a bypass passage which is arranged in the circulation circuit to bypass the heat source machine (Para. 28: Portion of manifold piping between Supply Line #14 & Return / Exhaust Line #31, which “[w]hen the second isolation valve 16 is open it serves as a bypass route between the fluid-supply and fluid-exhaust parts of the system”, indicating the bypass water is mixed with the heated water prior to entering the supply fluid lines),
wherein a number of the heat source machine included in the heating system is only one, and the heat medium heated by the heat source machine (See below) and the heat medium flowing through the bypass passage are mixed and supplied to the plurality of heating terminals The water flowing through the bypass portion, as described above, flows from the return connections of Lines 31-34 to supply connections of Lines #11-14 & would inherently & of necessity mix with the heated water flowing through the supply line fed from Line #1,
wherein the circulation circuit comprises distribution and mixing parts which have a first distribution part for distributing the heat medium heated by the heat source machine (Portion of header between Line #1 & Supply Line #11), a second distribution part for distributing the heat medium flowing through the bypass passage (The portion of the header between Return Line #31 & Supply Line #14), and mixing parts for mixing the heat mediums which are distributed by the first distribution part and the second distribution part and correspond to each other (Portion of header at the connections to Supply Lines #11-14 through which both heated & bypassed water are flowing);
wherein a part of the circulation circuit is configured by a header member (Piping component between Isolation Valve #2 & Regulating Valve #30 constitute a header), and the header member comprises
a heat source machine forward passage portion (Piping portion downstream of Valve #30 leading to Line #35) and a heat source machine return passage portion (Piping portion upstream of Valve #2 receiving fluid from Line #1) which are connected between the heat source machine and the bypass passage (At least Fig. 1, 3 & 4: The Heat Source Machine Forward & Return Passage Portions are located between the heat source machine, which would of necessity be attached to Supply & Return Lines #1 & 35, & the bypass described above), 
a circulation return passage portion which is connected to the heat source machine forward passage portion (Piping portion between Zone Return Lines #31-34 & outlet line from Valve #30), 
a circulation forward passage portion which is connected to the heat source machine return passage portion (Piping portion between inlet to Valve #2 & Zone Supply Lines #11-14), and 
the bypass passage which connects the circulation return passage portion to the circulation forward passage portion (The bypass portion comprises the section between Zone Return Line #31 & Zone Supply Line #14 as discussed above),
wherein one heating terminal of the plurality of heating terminals is connected between one connection portion of the circulation return passage portion and one connection portion of the circulation forward passage portion, and another heating terminal of the plurality of heating terminals is connected between another connection portion of the circulation return passage portion and another connection portion of the circulation forward passage portion (Each of Heating Terminals #110, 120, 130 & 140 is connected between the branch ports attached to a respective Supply / Return Line pair comprising Pairs #11 / 31, 12 / 32, 13 / 33 & 14 / 34),
wherein the distribution and mixing parts are installed in the circulation forward passage portion (Fig. 1, 3, 4: The distribution part & mixing part as discussed above are installed in the “circulation forward passage”, i.e. the portion of the header feeding Supply Lines #11-14).
With the possible exception of a single heat source machine, the plurality of circulation components.
With respect to the single heat source machine, since the number of heat source machines for a given heating system installation would necessarily depend on numerous individual and/or interrelated design criteria, such as the overall size and/or shape of the space to be heated, the size & shape of the space in which the heating system is installed, the required heat output of the heat source, etc., to configure an apparatus such as recited in McHugh ('084) according to the limitations set forth in applicant’s claims, e.g. the number of heat source machines being a single machine or multiple machines, can be viewed as nothing more than merely a matter of choice in design and/or optimization absent a showing by applicant of any criticality (new or unexpected results produced therefrom) over the prior art of record.
With respect to the use of a circulation component / circulating pump in each of the fluid piping circuits, Martian ('437) discloses from the same Hydronic Heating System field of endeavor as applicant's invention, a hydronic heating system (Fig. 1) comprising a main pump (Pump #122), a heating zone (Heat Dissipation Loop) with a distribution part (Zone Pump #146), a zone supply line (Pipe Section #150), a zone return line (Pipe Section #158), & a bypass line (Pipe Section #160) bypassing the heat source (Heat Generating Device #108), the system providing adjustable mixing of the heated & bypassed fluid (Para. 24-28).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the zone &/or main pump & the mixing configuration of Martian ('437) into the system of McHugh ('084) for the purpose of “[operating] to control the fluid temperature in the heat dissipation loop 104 while ensuring that the heat generation loop 102 is maintained at a sufficient temperature for proper operation of the hydronic heating system 100” (Para. 17) & to provide the proper / appropriate fluid flow through the heating loop.
In Re Claim 3, McHugh ('084) discloses: wherein the first distribution part is configured to differentiate opening areas of an opening of the circulation forward passage portion communicating with the heat source machine return passage portion (Zone Lines #11-14 comprise Distribution Valves #7-10, which can differentiate the openings in each valve dependent upon the heating requirement for each zone.).

Claim 4 is rejected under 35 U.S.C. § 103 as being unpatentable over McHugh ('084) in view of Martian ('437) & with reference to Mercier ('356) as applied to claim 3 above, and further in view of Daughirda ('542).
In Re Claim 4, McHugh ('084) discloses all aspects of the claimed invention as discussed above, with the possible exception of: wherein the first distribution part is configured by a partition wall which partitions an inside of the circulation forward passage portion, and the second distribution part is configured by the partition wall.
Nevertheless, Daughirda ('542) discloses from the same Hydronic Heating System field of endeavor as applicant's invention, the use of a partition wall (Diverting Vane #26) disposed in a distribution part (“T” Fitting #10) of a hydronic heating system (Comprising Tank #12).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to partition wall / diverting vane of Daughirda ('542) into the system of McHugh ('084) for the purpose of providing an improved means to divert a portion of a fluid flow in a water pipe or fitting (At least Col. 1, Ln. 35-54).
Response to Arguments
Applicant's arguments filed 13 May 2022 have been fully considered but they are not persuasive.
Applicant’s arguments with respect to the claims have been considered but are moot in view of the new grounds of rejection.  The arguments do not apply to any of the references being used in the current rejection.
However, with respect to Applicant’s arguments that:
McHugh ('084) fails to disclose one circulation component / pump in each branch circuit.  In response to applicant's arguments against the references individually, one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Specifically, the combination of McHugh ('084) & Martian ('437) discloses the use of a zone pump in a heating line branched from the main circuit, as discussed above; therefore, the combined references disclose the heating terminal & pump in each branch line.
McHugh ('084) fails to disclose the heat source machine. Examiner respectfully disagrees.  As discussed above, McHugh ('084) discloses the use of a hydronic heating, cooling or combined heating / cooling system (Para. 40).  By definition such a hydronic heating system that utilizes circulated heated water would require a heat source machine, and as shown by the arrows in the figures, Line #1 supplies the heated water to the supply portion of the header (branching to Lines #11-14) that includes Valve #2, & Line #35 returns the water from the return portion of the header (connected to Return Lines #31-34) passing through Valve #30.
Martian ('437) fails to disclose the multiple zones branched off of a main circuit from a single heat source.  Again, in response to applicant's arguments against the references individually, one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Specifically, Martian ('437) is only used to teach the use of a separate zone pump in the branched heating zone circuit.  It was not intended to teach the entirety of the limitations already discussed in McHugh ('084).
McHugh ('084) fails to disclose the mixing of the bypass & heated supply water.  Again, Examiner respectfully disagrees.  This limitation has been fully discussed above.
Accordingly, while applicant's arguments have been carefully considered, applicant's claims do not patentably distinguish applicant's invention over the prior art of record.
Conclusion
The prior art made of record and not relied upon and is considered pertinent to applicant's disclosure is listed in the attached form PTO-892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel E. Namay whose telephone number is (571)270-5725.  The examiner can normally be reached on Mon - Fri (Alt Fri) 7:00am - 4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Stephen B. McAllister can be reached on (571) 272- 6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Daniel E. Namay/Examiner, Art Unit 3762             

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762